            Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


 WALMART PUERTO RICO, INC.                      CASE NO. 19-cv-01934

                    Plaintiff
                                                RE: RICO; MAIL & WIRE FRAUD;
                       v.                       BREACH OF CONTRACT

 EDWARD LANZA; VINCENT T.
 FRISONE, JR.; SOCAL DISTRIBUTORS,              PLAINTIFF DEMANDS TRIAL BY JURY
 LLC; L & V DISTRIBUTORS; JOHN DOE;
 ABC INSURANCE COMPANY

                  Defendants



                                        COMPLAINT

TO THE HONORABLE COURT:

       COMES NOW Plaintiff Wal-Mart Puerto Rico, Inc, (“Walmart”), through the

undersigned counsel and very respectfully tenders this Complaint and moves the Court

to grant the relief requested herein.

                                I.      NATURE OF THE SUIT

       1.       Defendants continually committed fraud in the purchase of goods from

Walmart’s stores. Specifically, Defendants made multiple credit-card purchases of

Mountain Dew and Pepsi from its Sam’s Club Store located at Kennedy Avenue in San

Juan, Puerto Rico. However, on multiple occasions, and after Defendants’ payment

posted and Walmart shipped the merchandise, Defendants baselessly disputed the credit

card charges. Upon being required to reverse these chargebacks, Defendants did not do

so, instead continuing to dispute additional charges. Walmart now petitions the Court

                                            1
            Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 2 of 14




for the recoupment of these charges, along with damages, attorney’s fees, costs, and any

other remedy proper under law or in equity.

                             II.    JURISDICTION AND VENUE

       2.       This Court has jurisdiction over Walmart’s RICO, Mail Fraud, and Wire

Fraud claims pursuant to 28 U.S.C. § 1331, which grants district courts jurisdiction over

all civil actions arising under the laws of the United States.

       3.       This Court has supplemental jurisdiction over Walmart’s state law claims

pursuant to 28 U.S.C. § 1367(a), which grants district courts supplemental jurisdiction

over pendent state claims based on the same nucleus of operative facts as claims arising

under courts’ original jurisdiction. In the alternative, this Court has jurisdiction over

Walmart’s state law claims pursuant to 28 U.S.C. § 1332, because there is diversity of

citizenship between Walmart and Defendants, and the amount in controversy exceeds

$75,000.00.

       4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial portion of the transactions between Walmart and Defendants occurred herein.

                                        III.    PARTIES

       5.       Walmart is a Puerto Rican corporation, which operates and owns Walmart,

Sam’s Club, and Amigo stores throughout the island, including the Sam’s Club store

located at Kennedy Avenue in San Juan, Puerto Rico (the “Store”). Walmart’s designated

office address is Carr. # 1 Km 28.7, Barrio Río Canas, Caguas, PR, 00725, and its mailing

address is PMB # 725 P.O. Box 4960, Caguas, PR 00726.




                                               2
            Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 3 of 14




       6.       Co-Defendant Edward Lanza (“Lanza”) is a natural person and resident of

Florida. His address is 761 Tulip Circle, Weston, Florida 33327. Along with other

codefendants, Lanza is jointly liable to Walmart for the events alleged herein.

       7.       Co-Defendant SoCal Distributors, LLC (“SoCal”) is a Floridian limited

liability company, which principal place of business is located at 2700 Glades Circle 147B,

Weston, Florida 33327. Co-Defendant Lanza is its registered agent and sole member.

Along with other codefendants, SoCal is jointly liable to Walmart for the events alleged

herein.

       8.       Co-Defendant Vincent T. Frisone, Jr. (“Frisone”) is a natural person and

resident of Florida. His address is 174 SW 120TH LN., Coral Springs, Florida 33071.

Frisone, although not liable to Walmart, is added hereto as an indispensable party,

because Codefendants Lanza’s and SoCal’s fraudulent acts affected Frisone.

       9.       Co-Defendant L & V Distributors, Inc. (“L&V”) is a Floridian corporation,

which principal address is 174 SW 120 Lane, Coral Springs, Florida 33071. Its owner and

registered agent is Frisone. L&V, although not liable to Walmart, is added hereto as an

indispensable party, because Codefendants Lanza’s and SoCal’s fraudulent acts affected

L&V.

       10.      John Doe is any unknown natural or juridical person who, along with other

codefendants, is jointly liable to Walmart for the events alleged herein.

       11.      ABC Insurance Company is an unknown insurance company, which has

issued a policy in favor of any of the aforementioned co-defendants covering the events

alleged herein.

                                             3
          Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 4 of 14




                     IV.   FACTS APPLICABLE TO ALL COUNTS

      12.     Walmart owns and operates Sam’s Club stores throughout Puerto Rico,

including that which is located at Kennedy Avenue in San Juan, Puerto Rico.

      13.     Sam’s Club customers are generally required to purchase a membership as

a condition precedent to any purchase therefrom.

      14.     Frisone and L&V signed an export agreement with Walmart, through

which they signaled that they would purchase from Walmart Pepsi and Mountain Dew

products from its Kennedy Avenue Store.

      15.     Frisone and L&V would export the aforementioned products to Saint

Martin, representing that their purchased items were intended solely for use in that

market.

      16.     Frisone’s and L&V’s designated freight forwarder was Whoop Transport.

      17.     Similarly, Lanza and SoCal also executed an export member agreement

with Walmart, for the same kind of product and directed to the same market. However,

Lanza’s and SoCal’s freight forwarder would be Terrasa Trucking, Inc.

      18.     With regards to these export agreements, upon receiving payment by

Defendants, Walmart would make available their purchases for pickup by their

designated freight forwarders at the Store. Therefore, any transactions between the

parties under these export agreements would be deemed complete upon receipt of the

merchandise by the designated freight forwarders.




                                          4
        Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 5 of 14




      19.    On November 20, 2017, L&V—through codefendant Lanza—purchased

$49,064.40 worth of goods from the Store with an American Express (“Amex”) card

ending in 2007, belonging to Lanza. Walmart understands that this purchase was made

by Lanza in furtherance of SoCal’s business enterprise and without L&V management’s

or Frisone’s authorization.

      20.    Shortly thereafter, on November 27, 2018, Frisone terminated Lanza’s

employment with L&V, due to the latter ordering and selling product under L&V’s name

to L&V customers. Walmart believes this termination was partly based on Lanza’s

November 20, 2017 purchase from the Store.

      21.    On December 18, 2007, SoCal purchased $32,943.24 worth of goods from

the Store with the Amex card ending in 2007.

      22.    On January 2, 2018, SoCal purchased $33,644.16 worth of goods from the

Store with the Amex card ending in 2007.

      23.    On January 12, 2018, SoCal purchased $31,541.40 worth of goods from the

Store with another Amex card ending in 1017.

      24.    On January 18, 2018, Walmart received an adjustment to its Amex account,

on account of a claim opened by the cardholder for the card ending in 2007, i.e. Lanza.

Through this adjustment, Amex credited Lanza with $49,064.40 and debited the same

amount from Walmart. This is the same amount as the purchase price for the November

20, 2017 purchase.

      25.    On January 23, 2018, Walmart received an adjustment to its Amex account,

on account of a claim opened by the cardholder for the card ending in 1017. Through this

                                           5
        Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 6 of 14




adjustment, Amex credited the cardholder $31,541.40 and debited the same amount from

Walmart. This is the same amount as the purchase price for the January 12, 2018 purchase.

      26.      On February 8, 2018, Walmart received an adjustment to its Amex account,

on account of a claim opened by the cardholder for the card ending in 1017. Through this

adjustment, Amex credited the cardholder $33,644.16 and debited the same amount from

Walmart. This is the same amount as the purchase price for the January 2, 2018 purchase.

      27.      On March 6, 2018, SoCal purchased $14,904.00 worth of goods from the

Store with another Amex card ending in 3005, belonging to Lanza.

      28.      On March 14, 2018, Walmart personnel contacted SoCal to clear up the

matters regarding the February 8, 2018 adjustment. Lanza replied on March 21, 2018—a

week later—alleging that the shipment had been released to another person, upon

picking it up from the Store. Lanza also stated that he was in contact with law

enforcement.

      29.      On March 26, 2018, Walmart personnel and Lanza spoke, and as a result

thereof, Lanza requested that Walmart provide it with documents necessary to resolve

the adjustments. Walmart emailed Lanza this information on March 28, 2018.

      30.      On March 29, 2018, the day after the document exchange, SoCal recognized

that it owed Walmart $111,895.56. It represented that, out of that amount, $62,831.16 was

“done” and that Amex would be releasing the remaining $49,064.40. SoCal also stated

that these chargebacks were due to unspecified activities from unspecified former

companies associated with SoCal.




                                           6
        Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 7 of 14




      31.    As of April 4, 2018, Walmart had only received one payment from SoCal,

amounting to $33,644.16, which was made on March 26, 2018. This amount corresponds

to the January 2, 2018 purchase and the February 8, 2018 adjustment. Pursuant to

Walmart’s records, SoCal still owed Walmart $80,605.80.

      32.    Notwithstanding, on the week of May 25, 2018, Walmart received another

adjustment to its Amex account, on account of yet another claim opened by Lanza. Lanza

now disputed a $14,904.40 charge—corresponding to the purchase price for the March 6,

2018 purchase.

      33.    Lanza also filed another chargeback claim against Walmart, disputing an

additional $32,943.24—corresponding to the purchase price of the December 18, 2017

purchase.

      34.    In order to ascertain the veracity of Lanza’s and SoCal’s claims regarding

missing or partial shipments, Walmart conducted an investigation with the shipping

entities mentioned by LV and SoCal in their export member agreements.

      35.    This investigation revealed that, for the November 20, 2017 and January 2,

2018 purchases, the corresponding shipments were picked up by Terrasa Trucking, Inc.

from the Store under Lanza’s instructions, while he acted on behalf of both LV and SoCal.

      36.    Whoops Transport would then arrange for shipment of these items to

various destinations throughout the mainland, including Washington, DC and Dallas,

TX, pursuant to Lanza’s and SoCal’s instructions.




                                           7
           Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 8 of 14




         37.   In other words, the shipments which Lanza alleged were lost were instead

picked up by his designated freight forwarder, following his instructions, and shipped

pursuant to those same instructions.

         38.   As of this date, Lanza has not paid the amounts corresponding to the

purchases made November 20, 2017; December 18, 2017; January 12, 2018, or March 6,

2018. This amounts to $128,453.04.

                                   V.      COUNT I – RICO

         39.   Walmart hereby incorporates and restates herein the allegations mentioned

above.

         40.   Section 1962(a) of Title 18 of the United States Code makes it unlawful for

any person through a pattern of racketeering activity to acquire or maintain, directly or

indirectly, any interest in or control of any enterprise which is engaged in, or the activities

of which affect, interstate or foreign commerce.

         41.   Additionally, section 1962(a) of Title 18 makes it unlawful for any person

employed by or associated with any enterprise engaged in, or the activities of which

affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of racketeering activity.

         42.   Defendants Lanza and SoCal—along with SoCal’s officers, agents,

employees, and any other person acting on its behalf—established an enterprise which

purpose was to obtain Walmart products at no charge to themselves through the

employment of fraudulent credit card chargebacks.




                                              8
         Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 9 of 14




       43.    Defendants’ conduct was continuous in the sense that purchases were

repeatedly made by Lanza on behalf of SoCal and later disputed by Lanza at Walmart’s

prejudice. Indeed, as alleged above, within half a year, Defendants entered into no less

than five (5) different purchases, for the same kind of product, purchased with cards from

the same institution, all of which were later subjected to chargebacks.

       44.    These chargebacks were made fraudulently, to the extent that the

shipments in question had been picked up by the freight forwarder of Defendants’

choosing, pursuant to their instructions, and forwarded to their destinations of choice.

Therefore, Lanza had no reasonable grounds for entering into these disputes.

       45.    As alleged in the following two (2) counts, Defendants’ acts were predicate

acts, to the extent that they constituted both mail and wire fraud.

       46.    Pursuant to 18 U.S.C. § 1964, the claimant in a civil RICO suit is entitled to

recover damages from the defendant and these damages must be trebled.

       47.    Pursuant to Pursuant to 18 U.S.C. § 1964, the claimant is also entitled to the

cost of the suit, including attorney’s fees.

       48.    Walmart has and continues to suffer damages as a result of Defendants’

fraudulent disputes and chargebacks. As stated above, Defendants’ chargebacks amount

to $128,453.04, which, when trebled, rise to $385,359.12.

       49.    Additionally, Walmart has suffered additional damages as a result of Defendants’

fraudulent chargebacks, including fees and penalties charged by Amex on account thereof along

with loss of revenue and income. Walmart estimates that these damages amount to $100,000.00,

which rise to $300,000.00 when trebled.


                                               9
          Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 10 of 14




                             VI.    COUNT II – MAIL FRAUD

         50.   Walmart hereby incorporates and restates herein the allegations mentioned

above.

         51.   Section 1341 of Title 18 of the United States Code makes it unlawful for any

person to utilize the postal service or any other interstate carrier to commit fraud.

         52.   As stated above, Defendants’ actions towards Walmart constituted a

scheme to defraud it out of money, and Defendants committed these actions with the

intent to defraud.

         53.   Defendants employed interstate carriers, including Terrasa Trucking, Inc.

and Whoop Transport, in the furtherance of their scheme.

         54.   Therefore, Defendants are liable to Walmart for their fraudulent activities,

which require payment of damages to Walmart amounting to $228,453.04.

                             VII.   COUNT III – WIRE FRAUD

         55.   Walmart hereby incorporates and restates herein the allegations mentioned

above.

         56.   Section 1343 of Title 18 of the United States Code makes it unlawful for any

person to utilize interstate wire communications to facilitate a scheme to defraud.

         57.   Defendants’ actions towards Walmart constituted a scheme to defraud it

out of money, and Defendants committed these actions with the intent to defraud.

         58.   Defendants used interstate wire communications to further this scheme.

         59.   Therefore, Defendants are liable to Walmart for their fraudulent activities,

which require payment of damages to Walmart amounting to $228,453.04.


                                            10
          Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 11 of 14




                        VIII. COUNT IV – BREACH OF CONTRACT

         60.     Walmart hereby incorporates and restates herein the allegations mentioned

above.

         61.     Article 1334 of the Puerto Rico Civil Code defines a sale as a form of

contract. P.R. Laws Ann. tit. 31, §3741. These types of contracts are perfected and binding

upon both the buyer and seller upon their agreement on the object of the contract and the

price. P.R. Laws Ann. tit. 31, §3746. The promise of a purchase or sale gives either party

the right to demand specific performance. P.R. Laws Ann. tit. 31, §3747.

         62.     Further, the claimant is entitled to damages which, in the case of fraud

include all of those which derive from the failure to perform. P.R. Laws Ann. tit. 31, §3024.

         63.     In this case, the aforementioned purchases constituted binding purchase

agreements between Walmart and Defendants.

         64.     The latter, however, failed to perform their obligations thereunder, i.e.

paying Walmart the price of the goods in question.

         65.     Walmart therefore demands Defendants’ specific performance of their

obligations, and that this Court grant Walmart damages for Defendants’ breach of

contract. Walmart’s damages amount to $228,453.04.

               VII.   COUNT V – BREACH OF EXPORT MEMBER AGREEMENT

         66.     Walmart hereby incorporates and restates herein the allegations mentioned

above.




                                             11
          Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 12 of 14




       67.    The export member agreement executed between Lanza, SoCal and

Walmart stated that the formers’ purchases were solely intended for export to Saint

Martin.

       68.    Notwithstanding, Lanza had the goods purchased from Walmart delivered

throughout the mainland, to different retail outlets.

       69.    Based on this pattern, Walmart believes that the products Lanza purchased

were not intended for export to Saint Martin, but for resale throughout the mainland,

thereby constituting a breach of contract.

       70.    Walmart therefore moves the Court for injunctive relief, enjoining

Defendants from the sale of Walmart products throughout the mainland.

       71.    Walmart also moves the Court for damages caused as a result of

Defendants’ breach of the export member agreement, which amount to $228,453.04.

          VIII. COUNT VI – BREACH OF COVENANT OF GOOD FAITH AND
                                     DEALING

       72.    Walmart hereby incorporates and restates herein the allegations

mentioned above.

       73.    Under Puerto Rico law, parties to a contract are required to approach and

deal with each other with good faith. See P.R. Laws Ann. tit. 31, § 3375.

       74.    Defendants’ aforementioned acts, decidedly fraudulent in nature, violate

this duty.




                                             12
        Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 13 of 14




       75.   Walmart has suffered damages as a result of Defendants’ fraudulent and

bad-faith acts, which amount to $228,453.04 and moves the Court for an award of

damages against Defendants for such amount.


       WHEREFORE, Walmart moves the Court to grant the following relief:

   •   The payment by Defendants of all moneys owed by them to Walmart, which are
       no less than $228,453.04, and must be trebled pursuant to applicable law;

   •   Additional damages suffered by Walmart, also trebled pursuant to applicable
       law;

   •   An injunction against further breaches by Defendants of the Export Member
       Agreement;

   •   Attorney’s fees and costs, and

   •   Any other relief proper under law or in equity.

       RESPECTFULLY SUBMITTED, in Guaynabo, Puerto Rico, this 30 day of

September 2019.

                                         MONSERRATE SIMONET & GIERBOLINI
                                         101 San Patricio Ave., Suite 1120
                                         Guaynabo, PR 00968
                                         Tel. (787) 620-5300
                                         Fax (787) 620-5305

                                         s/ Dora L. Monserrate-Peñagarícano
                                         Dora L. Monserrate-Peñagarícano
                                         U.S.D.C.- P.R. No. 212,612
                                         Email: dmonserrate@msglawpr.com

                                         s/ Fernando J. Gierbolini González
                                         Fernando J. Gierbolini González
                                         U.S.D.C.- P.R. No. 211,901
                                         Email: fgierbolini@msglawpr.com


                                           13
Case 3:19-cv-01934-ADC Document 1 Filed 09/30/19 Page 14 of 14




                              14
